a

© wN A WwW KR | WN

Pol feck peek ek fal
mw UW Ne @

_FRANK A. WEISER (#89780)

Case 2:20-cv-06772 Document 1 Filed 07/29/20 Page 1of9 Page ID #:1

ped pk pak ent
ON AW Ww

Attorney at Law —
3460 Wilshire Blvd., Ste. 1212
Los Angeles, California 90010
(213) 384-6964 - (voice)
(213) 383-7368 - (fax)
1 maimons@aol.com - (e-mail) °
Attorney for Plaintiffs
1940 CARMEN, LLC,
a California Limited Liability
Company, ALEXANDER
- STEIN
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
1940 CARMEN, LLC, a California Case No.
Limited Liability Company; ALEXANDER .
| STEIN, COMPLAINT FOR
DAMAGES AND
DECLARATORY AND
INJUNCTIVE RELIEF

[Violation of Federal Civil

NOUN
®yuan RF EREBS

 

 

Plaintiffs,

VS.

CITY OF LOS ANGELES, a municipal
corporation; CHERILYN DAVIS; and

DOES 1-10 inclusive,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

)
)
)
)

 

Rights under 42 U.S.C.

' Section 1983]

DEMAND FOR JURY TRIAL

 
i

0 oN A WH w WN KB.

YN NM YN NNN mM om om,
orvaw es Yd’ ek SF Oe DAR EEA SE

 

 

ase 2:20-cv-06772 Document1 Filed 07/29/20 Page 2 of 9 Page ID #:2

Plaintiffs 1940 CARMEN, LLC, a California Limited Liability Company,
ALEXANDER STEIN ("CLLC,” "A. STEIN," or collectively "Plaintiffs") hereby file the
following Complaint and state and allege as follows:

* JURISDICTION AND VENUE

 

1. Jurisdiction of the federal court exists pursuant to 28 U.S.C: Section

1331 and 28 U.S.C. Section 1343 (a)(3). This action, which arises under the laws and

- Constitution of the United States, specifically, under the First, Fourth and Fourteenth

Amendments of the United States Constitution and involves violations of federal law
actionable pursuant to 42 U.S.C. Section 1983.

2. Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b)
in that all the individual defendants reside and are employed in this District, and the claims
arose in this District. .

PARTIES

3. Plaintiffs are the legal and beneficial owners and operators of real
property which operates as an apatrment building at 1940 Carmen Avenue, Los Angeles, CA
90068 (the "Property") that is located in the Hollywood district of the City of Los Angeles.

. 4. Plaintiffs sallege that the Defendant CITY OF LOS ANGELES ("City") |
is, and at all times herein mentioned was, a municipal corporation organized under the laws
and constitution of the State of California.

5. Plaintiffs allege that the Defendant CHERILYN DAVIS ("Davis" or
"Individual Defendant") are, and at all times herein mentioned were employees of the City.

Such defendants are sued in both their official and individual capacities.

 
0 oN A UW wm WwW Dv ew

NN NY NO NY ON NN ot tp
eV ane SRSRESSSEY RE eee oe

pase 2:20-cv-06772 Document1 Filed 07/29/20 Page 3 of 9 Page ID #:3

6. The true names and capacities, whether individual, corporate, associate or
otherwise, herein named as DOES | through 10, and persons heretofore unknown involved
in the actions taken against plaintiff are unknown to him at this time. Plaintiff is informed and
believes and based thereon alleges that each of the DOE defendants is responsible in some
manner for the occurences herein referred to, and that plaintiffs’ injuries and damages as herein
alleged.were proximately caused by those defendants. Plaintiffs sue said defendants by such

- fictitious names on the grounds that the true names and capacities of said defendants are
unknown to them at this time. Plaintiff will amend this complaint when the true names and
capacities of said DOE defendants are ascertained. Each reference in this complaint to
"defendant", "defendants" or a specifically named defendant also refers to defendants sued
under fictitious names.

FACTS COMMON TO ALL CLAIMS

7. Plaintiff A. Stein is a successful businessman and a very well respected cardilogist.
He is the principal member of CLLC, a duly formed and in good standing California limited
liability company that owns and operates for him the subject property.. .

8. Defendant Davis is an investigator for the City employed by one of the City’s
agencies called the Los Angeles Housing & Community | Investment Department
(“HCIDLA”)..

9. Within the last month from the filing of this complaint, a dispute arose between
plaintiffs and the City and the individual defendants as to whether the subject property is being
operated in violation of the City’s Rent Stabilization Ordinance (“RSO”).

10. Specifically, the Ciuty and Davis has accused plaintiffs of renting out units by way

of a commercial advertising and leasing platform called AIRBNB in violation of the City’s

 

 

 
© on A WR WN

YN YM NW .
oxyvaw eX GORE SSR RAR eee e

 

 

kkase 2:20-cv-06772 .-Document1 Filed 07/29/20 Page 4o0f9 Page ID #:4

RSO.

11. Plaintiffs are not in violation of the City’s RSO and are leasing units in full
compliance of the RSO. |
: 12. One of the subject property’s recent tenants in approximately the last three (3)
months is an individual called DYNEKA COLLIER (“DN”) who rented on unit’ 3 at the
subject.property for more than thirty (30) days, by way of an advertisement of AIRBNB

13. During the course of renting the unit at the subject property, DN has at all material
times refused to pay the rent agreed upon and is doing so not out of any economic distress or
health issues related to the receny COVID 19 pandemic.

14. Rather, DN believes that having now procured the unit, she can with the assistance
of Davis and the City refuse to pay rent during the period of the City’s eviction moratorium
and reside at the subject property without having to do 50.

15. In response to DN not paying the agreed upon rent, plaintiffs had a three day notice
to pay rent or quit the possession of the unit (“3 Day Notice”) served on DN.

16. After DN was served with the 3 Day Notice, DN made a complaint with the .
HCIDLA alleging that plaintiffs by serving her with the 3 Day Notice was in violation of the
City’s eviction moratorium ordinance and that the plaintiffs were required to offer her a
written lease agreement on more favorable terms than she plaintiffs are willing to offer.

17. The unit that DN ipresently occupies is fully furnished by plaintiffs and the plaintiffs

presentlyb pay the utilities for the unit.

 
t

6 eN A Ww wY KN

No NN W N NN Nom op
SNARRERESER SR oe eee

 

 

Ihase 2:20-cv-06772 Document 1. Filed 07/29/20 Page5of9 Page ID #:5

18. After the HCIDLA received the complaint from DN, Davis was assigned to
investigate the matter.

19. Davis has had previous contact with the subj ect property and the plaintiffs having
investigated shortly before another complaint by a former tenant who had not paid the rent for
over a year and who after the California Fair Housing & Employment Department (“FEHA”)

recently closed her complaint of discrimination for lack of evidence, then voluntarily moved

- from her unit.

20. During the course of Davis’ previous involvement and investigation regarding the
other tenant other than DN, she came onto the property, which is locked to the publi,
unannounced and without a warrant, court order or consent of the plaintiffs and attempted and
conducted inspections of the subject property.

21. Further Davis in conducting her investigations regarding the other.tenant and DN
was extremely hostile and threatening to plaintiffs’ employees.

22. Within the course of Davis’ involvement in investigating the complaint made by
DN with the HCIDLA, Davis wrote a letter on or about July 7, 2020 to plaintiffs’ attorney
demanding that plaintiffs withdraw the 3 Day Notice served on DN as being in violation of the
City’s eviction moratorium; and further demanding that plaintiffs provide DN with a lease
agreement on the terms DN is demanding.

23. The service of 3 Day Notice on DN is not in fact in violation of the City’s eviction
moratorium, and even if it was, such a requirement would be an unconstitutional condition
imposed on a property owner such as plaintiffs in violation of their First Amendment rights

under the Petition and Grievances Clause.

 
t

60 ean A WwW wR WN eK

NN NY MN RN OW Mm mw pe
oN AM eA GHA SSSR AREER UE

 

 

fase 2:20-cv-06772. Document 1 Filed 07/29/20 Page 6 of 9 Page ID #:6

24, At this time, the plaintiffs have not attempted to file suit to evict DN.

25. In response to Davis’ July 7, 2020 letter to plaintiffs’ attorney, the plaintiffs’
attoitiey responded to Davis on or about July 9, 2020 demanding an immediate appeal for a
City HCIDLA General Manager’s hearing as a matter of right under the City’s municipal code
of the alleged violations and demands made by Davis in her letter.

26. In doing so, plaintiffs’ attorney clearly delineated the constitutional objections to

' Davis’ allegations and demands and denied that the subject property was in violation of the

RSO or other City ordinances.

27. In response to plaintiffs’ attorney’s letter of July 9, 2020, Davis sent plaintiffs’
attorney another letter on or about July 22, 2020 by refusing to provide such an appeal.

28. Instead, the City and Davis has threatened to criminally prosecute plaintiffs for
alleged failures to correct the disputed violations in her July 7, 2020 letter

29. In doing so, Davis left a voice mail message to plaintiffs’ attorney stating that she
and the City were treating the plaintiffs more harshly than other apartment owners for reasons
that she would eventually disclose to plaintiffs’ attorney.. .

30. As a result of such actions by the City and individual defendant Davis , plaintiff A.
Stein has suffered extreme emotional distress and and plaintiffs have suffered financial
damages.

Based on the above facts, plaintiffs allege the following claims:

 
{

wo wena ww wR WwW WN &

YN Y MB NN N N Nw om Mm om.
eon aw ea Ode FOS TAA RE Eo

 

 

hase 2:20-cv-06772 Document 1 Filed 07/29/20 Page 7 of9 Page ID #:7

FIRST CLAIM FOR RELIEF

 

(Violation of Civil Rights Under 42 U.S.C.
Section 1983 by Plaintiffs Against All Defendants)
31. Plaintiffs reallege and incorporate herein by refererice to each and every allegation
contained in Paragraphs 1 through 30, and all its subparts, inclusive, as set forth hereinabove.

32. Plaintiffs are informed and believe, and based upon such information and belief

‘ allege, that in doing all of the things herein mentioned, defendants, and each of them, acted

under color of the statutes, regulations, customs and usages of the City of Los Angeles and the
State of California for purposes of "state action" and "color of law" under 42 U.S.C. Section
1983.

33. Plaintiffs are further informed'and believe, and based upon such information and
belief allege, that by taking the actions hereinabove alleged in paragraphs 1|.thru 29 above,
defendants, and each of them, violated, and continues to threaten to violate, the constitutional
and civil rights of plaintiffs, in particular their individual rights under the the First and
Fourteenth Amendments. of the United States Constitution, the Fourth and Fourteenth
Amendments of the United States Constitution by searching and seizing their property without
an administrative warrant or court order; that the actions of the Defendants, and each of them,
violated plaintiffs’ individual rights under the substantive and procedural component of the
Due Process Clause of the Fourteenth Amendment and violated their individual rights under
the Equal Protection Clause of the Fourteenth Amendment as the actions by defendants, and
each of them, are irrational and arbitrary and plaintiffs have been differentially treated and
overenforced as to the the City and state law in defendants doing so from simliarly situated

property operators.

 
pond

{

wo won A WwW rR WwW WN

oN NW No oN oN
eV ane SSSR Ree eee

K

 

 

base 2:20-cv-06772 Document1 Filed 07/29/20 Page 8 of 9 Page ID #:8

34. The defendants actions describe in paragraphs 1-30 above was done pursuant to
official policy, custom, or practice, and any individual doedefendants sued, or to be sued,
including Davis individually are not entitled to immunity from suit. °

35. Plaintiffs further contend that the City’s eviction moratorium ordinance, both on

its face.and as applied to them, is violation of the First Amendment’s Petition and Grievance

- Clause as incorporated by the Due Process Clause of the Fourteenth Amendment. *

36. As a proximate result of the foregoing acts of defendants, and each of them,
plaintiffs have suffered and continue to suffer extreme hardship and damages, which damages
include, but is not limited to, severe emotional distress by A. Stein. Plaintiffs are informed
and believe, and based upon such information and belief alleges, that the damages they have
suffered and continue to incur will be according to proof at trial but. not less than
$1,000,000.00 each against the defendants, and each of them, and that they are also entitled
to appropriate declaratory and injunctive relief against all the defendants, and to their
reasonable attorneys fees under 42 U.S.C. section 1988. .

WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them,
as follows:
FIRST CLAIM FOR RELIEF
1. For damages according to proof at trial but not less than $1,000,000;

2. _ For declaratory and injunctive relief;

3... For attorney's fees pursuant to 42 U.S.C. Section 1988;

 
end

{

0 ena wer ww WN

v NNN NN Noy mw mw mM.
ory ane FSR SECR RR eee ee

 

 

(ase 2:20-cv-06772 Document1. Filed 07/29/20. Page 9of9 Page ID #:9

 

FOR ALL CLAIMS FOR RELIEF
4. For costs of suit; and
5. For such other and further relief as the Court

deems just and proper.

DATED: July 23, 2020 LAW OFFICES OF FRANK A.
WEISER

By: SR. QL.ND Le
FRANK A. WEISER, Attorney
for Plaintiffs 1940 CARMEN,
LLC, a California Limited Liability
Company, ALEXANDER STEIN

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial pursuant to F.R.C.P. 38.

DATED: July 23,2020 LAW OFFICES OF FRANK A.
~ , WEISER

By: SSR GL. Aoi
FRANK A. WEISER, Attorney
for Plaintiffs 1940 CARMEN,
LLC, a California Limited Liability
Company, ALEXANDER STEIN

 
